Citation Nr: 0433393	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  00-04 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

Entitlement to service connection for a disability manifested 
by weight loss and diarrhea, including as due to an 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services 



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1988 to April 1992.  This case is before the Board of 
Veterans Appeals (Board) on appeal from a March 1999  rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran relocated, and his 
claim is now under the jurisdiction of the Phoenix, Arizona 
RO.  In June 2003, the Board remanded the case for RO initial 
consideration of additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On VA examination in January 2003, it was noted that the 
veteran had applied for Social Security Administration (SSA) 
disability benefits.  His claims file contains no information 
regarding a SSA decision in such matter.  The U. S. Court of 
Appeals for Veterans Claims (Court) has made it abundantly 
clear that records pertaining to Social Security disability 
claims/awards are relevant and must be obtained.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  The RO should contact the 
SSA and attempt to obtain copies of any application or 
decision regarding SSA benefits as well as any medical 
evidence used in reaching that decision.  

On a March 2004 VA record there is a notation that 
"Houston" will be performing a colonoscopy since the 
veteran had previously only undergone a flexible 
sigmoidoscopy.  An April 2004 notation indicates that the 
veteran was scheduled for a colon screen on July 1, 2004.  
Records of such examination(s) are not on file. 

While an April 2003 VA examination found no objective 
evidence of abnormal weight loss or abnormal loose bowel 
movement, the impression on a May 2004 VA general medical 
examination included chronic diarrhea, every other day, five 
or six loose stools.  The examining physician requested a 
gastroenterology consult.  Such consultation is not of 
record.

Consequently, the case is REMANDED for the following:

1.  The RO should obtain from SSA the 
records pertaining to the veteran's claim 
for SSA disability benefits, to include 
the medical records considered when any 
determination on such claim was made.

2.  The RO should ascertain from the 
veteran whether he recently (since March 
2004) had a VA consultation or 
examination involving colonoscopy, a 
colon screen, or gastroenterology 
consult.  He should identify all medical 
care providers who have evaluated or 
treated him for disability manifested by 
weight loss and/or diarrhea since January 
2004.  The RO should obtain complete 
copies of the medical records (not 
already in the claims folder) from all 
identified sources.  The RO should 
specifically secure complete records of 
any VA treatment he received (including 
in Houston) involving a colonoscopy, a 
colon screen, or a gastroenterology 
consultation.  If such records cannot be 
located, including because the 
examinations were not conducted, it 
should be so certified.

3.  If the veteran has not had a VA 
gastroenterology examination, 
colonoscopy, or colon screen since March 
2004, or if such examinations lacked 
sufficient medical findings to address 
this claim, the veteran should be 
afforded a VA gastroenterology 
examination to determine the existence, 
nature, and likely etiology of his 
claimed disability manifested by weight 
loss and/or diarrhea.  Any indicated 
tests or studies should be completed.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
note the veteran's claimed symptoms, and 
comment whether there is any objective 
evidence that the veteran suffers from 
such symptoms.  If so, the examiner 
should opine whether it is at least as 
likely as not that such symptoms are 
attributable to a known diagnostic 
disability (e.g. his service-connected 
anxiety disorder).  If any disability 
found is attributed to abuse of alcohol 
or drugs, it should be so noted.  The 
examiner should reconcile all conclusions 
with those already of record, and should 
explain the rationale for all opinions 
given.  

4.  The RO should then review the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purposes of this remand are to complete the record and to 
satisfy due process considerations.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims remanded by the Board for additional development must 
be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


